Exhibit 10.2
 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
SHARE REPURCHASE AGREEMENT
 
This SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of September 12, 2011 (the “Effective Date”), by and among DGT Holdings Corp., a
New York corporation, with offices at 100 Pine Aire Drive, Bay Shore, New York,
USA (the “Company”), Roberto Daglio, an individual born in Milan on January 24,
1954, residing in Settimo Milanese, at Via Carlo d’Adda 6/c, Italian Tax ID
DGLRRT54A24F205J, Emilio Bruschi, an individual born in Pieve Emanuele (Milan),
on August 3, 1950, residing in Cornaredo (Milano), at Via Monte Santo 14,
Italian Tax ID BRSMLE50M03G634Q, (Dr. Daglio and Mr. Bruschi, the “Selling
Shareholders”).


 
R E C I T A L S
 
A.           The Selling Shareholders are the beneficial owners and holders of
record of the shares of the Company’s common stock, $0.10 par value per share,
as set forth on Schedule A attached hereto (the “Repurchased Shares”).
 
B.           The Company is entering into a stock purchase agreement (the “Viv
SPA”), dated as of the date hereof, with VIV s.r.l., a limited liability company
incorporated under the Italian laws (“Viv”), pursuant to which the Company
agrees to sell all of the 6,500,000 ordinary shares representing the capital of
its wholly-owned subsidiary, Villa Sistemi Medicali S.p.A., a stock company
incorporated under Italian laws (“VSM”) to Viv, subject to the terms and
conditions set forth therein.  The closing of such transaction may be referred
to as the “Viv Closing”.
 
C.           The Viv SPA further provides that, in lieu of the Viv Closing, the
Company may sell all of the 6,500,000 ordinary shares representing the capital
of VSM to an entity other than Viv in connection with an Acquisition Proposal
(as defined in the Viv SPA).  The consummation of such sale of shares may be
referred to as the “Acquisition Proposal Closing”.  Each of the Viv Closing and
the Acquisition Proposal Closing may be referred to as the “VSM Closing”.
 
D.           The Viv SPA further provides that the Company is entitled to
withdraw and opt-out of the Viv SPA at any time before the Viv Closing (the
“Opt-out Right”) on a purely discretionary basis until the fifth calendar day
prior to the date of the Viv Closing, as described in Article 12.1(b) of the Viv
SPA.
 
E.           In connection with the VSM Closing  and as Buyer’s condition to
close at the Viv Closing or in connection with the exercise of the Opt-out
Right, the Selling Shareholders desire to sell the Repurchased Shares to the
Company, and the Company desires to purchase the Repurchased Shares from the
Selling Shareholders for the amount set forth on Schedule A hereto (the
“Purchase Price”) on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements of the parties made in this Agreement, and for other good and
valuable consideration, the parties hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
 
A G R E E M E N T
 
1.         SHARE REPURCHASE.
 
At the Closing (as defined below):
 
1.1.
The Selling Shareholders shall sell, transfer, assign and deliver to the
Company, and the Company shall purchase from the Selling Shareholders, the
Repurchased Shares free and clear of all liens, encumbrances, security
interests, equities, claims, options, licenses, charges and assessments, for the
Purchase Price, to be paid in Euro by bank cashier’s checks (assegni circolari)
of the Company or wire transfer of immediately available funds to such accounts
as are designated in writing by the Selling Shareholders to the Company.  The
consummation of the actions provided for in this Article 1.1 shall be referred
to as the “Closing” and shall take place at the Viv Closing, but chronologically
prior to the transfer of the VSM Shares as contemplated in the Viv SpA. Except
for the payment of the Purchase Price in accordance with the terms hereof, the
Selling Shareholders acknowledge and agree that they are neither owed nor
entitled to any additional compensation or consideration from the Company or its
directors, officers, employees, agents, representatives or shareholders with
respect to the purchase and sale of the Repurchased Shares.

 
1.2.
The parties hereto agree to (i) execute and deliver such other documents,
instruments, waivers and certificates and (ii) do or perform such other actions
as may be necessary to give effect to the sale of the Repurchased Shares.

 
2.         CONDITIONS TO CLOSING
 
2.1.
The obligations of Selling Shareholders to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction, fulfillment
or written waiver by Selling Shareholders, at or prior to Closing, of each of
the following conditions:

 
 
a)
the representations and warranties of the Company set forth in Article 4 shall
be true and correct in all material respects, at and as of the date of this
Agreement and the time of Closing;

 
 
b)
there shall not have been entered a preliminary or permanent injunction,
temporary restraining order or other judicial or administrative order or decree
in any jurisdiction, the effect of which would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction or order shall be in effect), nor shall any law or order which
would have any of the foregoing effects have been enacted or promulgated by any
governmental authority to which the Company or the Selling Shareholders are
subject;

 
 
c)
the Company shall have paid the Purchase Price; and

 
 
d)
The VSM Closing shall have occurred substantially simultaneously with the
Closing hereunder (in any event chronologically after the payment of the
Purchase Price) or the Company shall have exercised the Opt-out Right.

 
 
2

--------------------------------------------------------------------------------

 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
2.2.
The obligations of the Company to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, fulfillment or written
waiver by the Company, at or prior to Closing, of each of the following
conditions:

 
 
a)
the representations and warranties of the Selling Shareholders set forth in
Article 3 shall be true and correct in all material respects, at and as of the
date of this Agreement and the time of Closing;

 
 
b)
there shall not have been entered a preliminary or permanent injunction,
temporary restraining order or other judicial or administrative order or decree
in any jurisdiction, the effect of which would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction or order shall be in effect), nor shall any law or order which
would have any of the foregoing effects have been enacted or promulgated by any
governmental authority to which the Company or the Selling Shareholders are
subject;

 
 
c)
the Selling Shareholders shall have duly and validly delivered the Repurchased
Shares and irrevocable stock powers; and

 
 
d)
The VSM Closing shall have occurred substantially simultaneously with the
Closing hereunder (in any event chronologically after the delivery of the
Repurchased Shares) or the Company shall have exercised the Opt-out Right.

 
3.
REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDERS.

 
3.1.
Dr. Roberto Daglio hereby represents and warrants to the Company as follows:

 
 
a)
Dr. Daglio is the sole beneficial owner of, and has good and marketable title
to, the Repurchased Shares as set forth next to his name on Schedule A hereto
(the “Daglio Repurchased Shares”).  As of the Closing, the Daglio Repurchased
Shares are owned by Dr. Daglio free and clear of all liens, encumbrances,
security interests, equities, claims, options, licenses, charges and
assessments, and are subject to no restrictions with respect to transferability
of the Daglio Repurchased Shares by Dr. Daglio to the Company.

 
 
b)
Dr. Daglio has taken all action required for the authorization, execution,
delivery of and performance of all of his obligations under this Agreement.  Dr.
Daglio represents that this Agreement is a legal, valid and binding obligation
of Dr. Daglio enforceable in accordance with its terms, except as may be limited
by (i) applicable bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies.  The execution and delivery of, and the performance of
the obligations under, this Agreement by Dr. Daglio do not and will not
contravene or result in any breach of any law or of any regulation, order, writ,
injunction or decree of any court, tribunal, governmental body, authority,
agency or instrumentality applicable to Dr. Daglio or the Daglio Repurchased
Shares, nor do or will such execution, delivery or performance violate, conflict
with or result in (with notice or lapse of time or both result in) a breach of
or default under any term or provision of any agreement or contract, oral or
written, to which Dr. Daglio is a party or is bound or to which the Daglio
Repurchased Shares are subject.

 
 
3

--------------------------------------------------------------------------------

 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
 
c)
Dr. Daglio acknowledges that the Company has advised him to seek his own legal
counsel with respect to the transactions contemplated by this Agreement.  Dr.
Daglio has had a reasonable opportunity to obtain from the Company additional
information, to the extent possessed by the Company or obtainable by the Company
without unreasonable effort or expense.  To the best of Dr. Daglio’s knowledge
and belief all information requested has been provided to his full satisfaction.

 
 
d)
Dr. Daglio understands and acknowledges that he and the Company may have
differing views of the current and likely future value of the Daglio Repurchased
Shares.  Dr. Daglio further acknowledges that, except for the representations
and warranties explicitly set forth herein, the Company is not and has not made
any statement, representation or warranty to Dr. Daglio concerning:  (i) the
fairness or adequacy of the consideration given or received under this
Agreement; (ii) the current or likely future value of the Daglio Repurchased
Shares; (iii) the markets, business, products, management, technical or
marketing capabilities, financial affairs or prospects of the Company; or (iv)
any other matter that has been relied upon by Dr. Daglio or their respective
legal counsel or advisors in assessing the value of the Daglio Repurchased
Shares or determining whether to enter into this Agreement upon the terms and
conditions set forth herein.

 
3.2.
Dr. Emilio Bruschi hereby represents and warrants to the Company as follows:

 
 
a)
Mr. Bruschi is the sole beneficial owner of, and has good and marketable title
to, the Repurchased Shares as set forth next to his name on Schedule A hereto
(the “Bruschi Repurchased Shares”).  As of the Closing, the Bruschi Repurchased
Shares are owned by Mr. Bruschi free and clear of all liens, encumbrances,
security interests, equities, claims, options, licenses, charges and
assessments, and are subject to no restrictions with respect to transferability
of the Bruschi Repurchased Shares by Mr. Bruschi to the Company.

 
 
b)
Mr. Bruschi has taken all action required for the authorization, execution,
delivery of and performance of all of his obligations under this Agreement.  Mr.
Bruschi represents that this Agreement is a legal, valid and binding obligation
of Mr. Bruschi enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies.  The execution and delivery of, and the performance of
the obligations under, this Agreement by Mr. Bruschi do not and will not
contravene or result in any breach of any law or of any regulation, order, writ,
injunction or decree of any court, tribunal, governmental body, authority,
agency or instrumentality applicable to Mr. Bruschi or the Bruschi Repurchased
Shares, nor do or will such execution, delivery or performance violate, conflict
with or result in (with notice or lapse of time or both result in) a breach of
or default under any term or provision of any agreement or contract, oral or
written, to which Mr. Bruschi is a party or is bound or to which the Bruschi
Repurchased Shares are subject.

 
 
4

--------------------------------------------------------------------------------

 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
 
c)
Mr. Bruschi acknowledges that the Company has advised him to seek his own legal
counsel with respect to the transactions contemplated by this Agreement.  Mr.
Bruschi has had a reasonable opportunity to obtain from the Company additional
information, to the extent possessed by the Company or obtainable by the Company
without unreasonable effort or expense.  To the best of Mr. Bruschi’s knowledge
and belief all information requested has been provided to his full satisfaction.

 
 
d)
Mr. Bruschi understands and acknowledges that he and the Company may have
differing views of the current and likely future value of the Bruschi
Repurchased Shares.  Mr. Bruschi further acknowledges that, except for the
representations and warranties explicitly set forth herein, the Company is not
and has not made any statement, representation or warranty to Mr. Bruschi
concerning:  (i) the fairness or adequacy of the consideration given or received
under this Agreement; (ii) the current or likely future value of the Bruschi
Repurchased Shares; (iii) the markets, business, products, management, technical
or marketing capabilities, financial affairs or prospects of the Company; or
(iv) any other matter that has been relied upon by Mr. Bruschi or their
respective legal counsel or advisors in assessing the value of the Bruschi
Repurchased Shares or determining whether to enter into this Agreement upon the
terms and conditions set forth herein.

 
4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company hereby represents and warrants to the Selling Shareholders as
follows:
 
4.1.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.

 
4.2.
The Company has the requisite corporate power and authority to enter into and
perform this Agreement and to assume and perform its obligations
hereunder.  This Agreement, when executed and delivered by the Company, will
constitute a legal, valid and binding obligation of the Company enforceable in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and (ii)
the effect of rules of law governing the availability of equitable
remedies.  The execution and delivery of, and the performance of the obligations
under, this Agreement by the Company do not and will not contravene or result in
any breach of any law or of any regulation, order, writ, injunction or decree of
any court, tribunal, governmental body, authority, agency or instrumentality
applicable to the Company, nor do or will such execution, delivery or
performance violate, conflict with or result in (or with notice or lapse of time
or both result in) a breach of or default under any term or provision of any
agreement or contract, oral or written, to which Company is a party.

 
 
5

--------------------------------------------------------------------------------

 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
5.
MISCELLANEOUS.

 
5.1.
Each party has participated in the drafting and preparation of this Agreement,
and accordingly, in any construction or interpretation of this Agreement, the
same shall not be construed against any party by reason of the source of
drafting.  Each party represents that it is entering into this Agreement
voluntarily, that it understands its final and binding effect.

 
5.2.
This Agreement, including all schedules attached hereto, constitutes a single
integrated contract expressing the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions with respect to the subject matter
hereof.

 
5.3.
This Agreement and each provision hereof may be amended, modified, supplemented
or waived only by a written document duly executed by each party.

 
5.4.
This Agreement shall be governed and construed in accordance with the internal
laws of the State of New York, without regard to its choice-of-law provisions.

 
5.5.
The definitions, representations and warranties herein shall survive the
execution and delivery of this Agreement.  The parties hereto recognize and
agree that if for any reason any of the provisions of this Agreement are not
performed by any party hereto in accordance with their terms or are otherwise
breached, then the other parties hereto will suffer immediate and irreparable
harm or injury for which money damages will not be an adequate
remedy.  Accordingly, the parties hereto each agree with the other that, in
addition to any other remedies, each party hereto shall be entitled to an
injunction restraining any violation or threatened violation by any other party
hereto of the provisions of this Agreement.

 
5.6.
Release.  Except as otherwise provided herein, each party hereto, on behalf of
itself and its predecessors, successors and assigns, hereby unequivocally,
irrevocably and unconditionally releases, surrenders, acquits and forever
discharges the other party hereto and its subsidiaries, directors, officers,
shareholders, members, partners, employees, affiliates, agents, advisors,
attorneys, representatives, predecessors, successors and assigns (collectively,
the “Released Parties”), from any and all actions, causes of action, claims,
suits, covenants, contracts, controversies, agreements, promises, indemnities,
damages, judgments, remedies, demands and liabilities, of any nature whatsoever,
in law, at equity or otherwise incurred prior to or as of the date hereof
(collectively, the “Claims”), whether direct, derivative or otherwise, which
have been, may be or ever could be asserted against any of the Released Parties,
either for itself or otherwise for or on behalf of any other person, in
connection with the Repurchased Shares or the negotiations relating to or
consummation of this Agreement or any of the transactions contemplated hereby,
other than any Claims arising under this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
5.7.
Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.

 
5.8.
Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 
5.9.
Expenses.  All costs and expenses incurred in connection with the negotiation
and preparation of this Agreement, the performance of the terms of this
Agreement and the consummation of the transactions contemplated by this
Agreement, shall be paid by the respective party incurring such costs and
expenses (whether the transactions contemplated by this Agreement are
consummated or not).

 
5.10.
Notices.  All notices, requests, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered, if personally
delivered by hand (with written confirmation of receipt), (ii) when received, if
sent by a nationally recognized overnight courier service (receipt requested),
(iii) 5 Business Days after being mailed, if sent by first class registered
mail, return receipt requested, or (iv) when receipt is acknowledged by an
affirmative act of the party receiving notice, if sent by facsimile, telecopy or
other electronic transmission device (provided that such an acknowledgement does
not include an acknowledgment generated automatically by a facsimile or telecopy
machine or other electronic transmission device). Notices, demands and
communications to the Company and to Selling Shareholders will, unless and until
another address is specified in writing, be sent to the address indicated below:

 
                If to Selling Shareholders:


Mr. Roberto Daglio
Via Carlo d’Adda 6/c
I – 20019 Settimo Milanese MI


Mr. Emilio Bruschi
Via Monte Santo 14
I - 20010 Cornaredo MI


    Copy to:
    Dr. Paolo Codega
    Viale Filippetti, 26
    20122 Milano
Italy
 
 
7

--------------------------------------------------------------------------------

 
 
DGTH Share Repurchase Agreement
September 12th, 2011
 
 
        If to Company:


                DGT Holdings Corp.
               100 Pine Aire Drive
                Bay Shore NY 11706 USA


                Copy to:
                Olshan Grundman Frome Rosenzweig & Wolosky LLP
                65 East 55th Street
                New York, New York 10022
    Attention:  Jeffrey Spindler, Esq.
 


 




[Remainder of This Page Intentionally Left Blank]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Share Repurchase
Agreement as of the date first set forth above.
 

 
DGT HOLDINGS CORP.
               
By:
/s/ John J. Quicke
     
Name:
John J. Quicke
     
Title:
President and Chief Executive Officer
 






 
By:
/s/ Mark A. Zorko
     
Name:
Mark A. Zorko
     
Title:
CFO
 






 
ROBERT DAGLIO
               
/s/ Roberto Daglio
 






 
EMILIO BRUSCHI
               
/s/ Emilio Bruschi
 







 


 


 


 


[Signature Page to Share Repurchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A




Selling Shareholder
Number of Shares
Aggregate Purchase Price
Roberto Daglio
11,652
 
Euro _274,843.44
 
equivalent to
 
US $374,804.00
 
at the exchange rate
of the date hereof
 
Emilio Bruschi
16,452
 
Euro _321,041.28
 
equivalent to
 
US $437,804.00 at the
 
exchange rate
of the date hereof
 
TOTAL
28,104
 
Euro 595,884.72
 
equivalent to
 
US $812,608.00
 
exchange rate
of the date hereof
 


